Name: Commission Regulation (EC) No 1144/2001 of 11 June 2001 fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 2000
 Type: Regulation
 Subject Matter: regions and regional policy;  EU finance;  plant product;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|32001R1144Commission Regulation (EC) No 1144/2001 of 11 June 2001 fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 2000 Official Journal L 155 , 12/06/2001 P. 0006 - 0006Commission Regulation (EC) No 1144/2001of 11 June 2001fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 411/97 of 3 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance(1), as last amended by Regulation (EC) No 1923/1999(2), and in particular Article 10 thereof,Whereas:(1) Article 15(1) of Council Regulation (EC) No 2200/96(3), as last amended by Commission Regulation (EC) No 911/2001(4), provides for the granting of Community financial assistance to producer organisations setting up operational funds. Paragraph 5 of that Article provides that from 1999, financial assistance is to be capped at 4,5 % of the value of the marketed production of each producer organisation, provided that the total financial assistance represents less than 2,5 % of the total turnover of all producer organisations.(2) According to information forwarded to the Commission by the Member States pursuant to Article 10 of Regulation (EC) No 411/97, the financial assistance applied for in respect of 2000 by producer organisations amounts to EUR 342,46 million against a total turnover of all producer organisations of EUR 12753,69 million. The ceiling for the abovementioned Community financial assistance should therefore be set at 3,4780 % of the value of marketed production of each producer organisation,HAS ADOPTED THIS REGULATION:Article 1The Community financial assistance provided for in Article 15(1) of Regulation (EC) No 2200/96 shall be capped at 3,4780 % of the value of marketed production of each producer organisation for aid applications in respect of 2000.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 62, 4.3.1997, p. 9.(2) OJ L 238, 9.9.1999, p. 11.(3) OJ L 297, 21.11.1996, p. 1.(4) OJ L 129, 11.5.2001, p. 3.